Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 1 of 14

 

STATE OF NEW YORK

Gnited States District Court
Western District of Pew Work

 

 

DEBORAH LAUFER, Individually

Plaintiff,
Vs. Case No.: 1:20-ev-00467-LJV
WEBBS MOTEL, INC. Assigned Judge:
‘ Defendant. Hon. Lawrence J. Vilardo

 

 

DEFENDANT WEBB MOTEL, INC.’°S MEMORANDUM IN SUPPORT OF
MOTION TO DISMISS PURSUANT TO RULE 12(b)(1)

 

ERICKSON WEBB SCOLTON & HAJDU
Paul V. Webb, Jr., Esq., of Counsel
Attorneys for Defendant

414 East Fairmount Avenue

Post Office Box 414

Lakewood, New York 14750-0414

(716) 488-1178

pvw@ewsh-lawfirm.com

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 2 of 14

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES ..... cc eccsssccssesseteesesesseesscerssessseesssaseenees i
STATUTORY AUTHORITY 0... ccceeseseeeseesereeeererssanssnseressesveessnenessens ili
PRELIMINARY STATEMENT. ......ccccsscsccsssessesssssseeesessseessearseneneseeees 1
BACK GROUND 00... .esceccescetssteesesestansesssasaatenesavenseconavessnssssensnseensutenesenses 1
ARGUMENT ........ccsssscssecsseeseeeesseeaeceeesneneesenenesenseseesseenseasaasanuveassassensensns 4
Point One — The Plaintiff lacks standing so as to
confer subject matter jurisdiction on this COULt........ccssseeeersenreees 4

CONCLUSION 0... eeceeeeeseesesernereneseeescsessesssesasnensenssesaeeseessssseasssesessenens 9

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 3 of 14

TABLE OF AUTHORITIES
Cases Page
Access 4 All, Inc. v. Wintergreen Commercial P’ship Ltd,

2005 WL 2989307 (ND TX November 7, 2005) 7
Cramer v. Midamco, 656 F Supp 2d 740 (ND OH 2009) 7
Deborah Laufer v. 1110 Western Albany LLC,

2020 WL 2309083 (US Dis Ct NDNY) 4,5
Deeper Life Christian Fellowship, Inc. v. Sobol,

948 F2d 79 (2d Cir 1991) 8
Delil vy. El Torito Restaurants, Inc., 1997 WL 714866

(ND CA June 24, 1997) 7
Disabled Patrons of America v. City of Trenton,

2008 WL 4416459 (D NJ September 24, 2008) 7
Durant Nichols, Houston Hodgson & Cortese Costa P.C.

v Dupont, 565 F3d 56 (2d Cir 2009) . 4
Griffin v. Dept. of Labor Fed. Credit Union, 912 F3d 649

(4th Cir 2019) 6
Harty v. Greenwich Hospitality Group, 536 F App’x

154 (2d Cir 2013) 5
Jones v. Sears Roebuck & Co., 2006 WL 2437905 7

Langan v. Johnson & Johnson Consumer Cos.,
897 F3d 88 (2d Cir 2018) 5

Lujan v. Defenders of Wildlife, 504 US 555 (1992) 4

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 4 of 14

Norkunas vy. Park Road Shopping Center, Inc.,
777 F Supp 2d 998 (WD NC 2011) 8

Sonterra Capital Master Fund Ltd. v. UBS AG,
954 F3d 529 (2d Cir 2020) 5

United Food & Commercial Workers Union v.

Center Mark Props. Meriden Square, Inc.,
30 F3d 298 (2d Cir 1994) 4

li

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 5 of 14

STATUTORY AUTHORITY
Statute Page
28 CFR § 36.202(e) 2
28 CFR § 36.302(e) 2
42 USC § 12181 5

Federal Rules of Civil Procedure rule 12(b)(1)} 1

NY Executive Law § 296(2)(a) 1

ill

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 6 of 14

PRELIMINARY STATEMENT
This memorandum is submitted in support of Defendant Webb Motel, Inc.’s
motion pursuant to Federal Rules of Civil Procedure rule 12(b)(1) to dismiss the
Plaintiffs complaint on the grounds that the Federal Court lacks subject matter

jurisdiction because the Plaintiff Deborah Laufer lacks standing.

BACKGROUND

On April 21, 2020, Plaintiff Deborah Laufer filed this action against the
Defendant Webb’s Motel, Inc. Plaintiff's complaint alleges two causes of action.
In Count 1, Plaintiff asserts a cause of action under the Americans with Disabilities
Act (ADA) and in Count 2 an action under the New York State Human Rights Law
(NYSHRL), NY Executive Law § 296(2){a). (DK1.)

Plaintiff is a resident of Florida who alleged that she is “bound to ambulate
in a wheelchair or with a cane or other support, has limited use of her hands” and is
“visually impaired.” (DK1.) Plaintiff alleged that “beyond the comfort of her
home, [she] must primarily rely on a wheelchair” to ambulate and that she requires
an accessible handicap parking space located closest to entrances of a facility.
Among other accommodations, Plaintiff requires accessible aisles and doorways
with “sufficient width” safe “routes” connecting the handicap spaces, sinks “at the
proper height” and “grab bars” both behind and beside a commode so that she can

safely transfer. Plaintiff is also an advocate for the rights of “similarly situated
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 7 of 14

disabled person and a “tester” for the purpose of asserting her civil rights and
monitoring, ensuring and determining whether places of public accommodations
and their websites are in compliance with the ADA.”

Defendant Webb’s Motel, Inc. is a family owned business located in the
Village of Mayville, Chautauqua County, State of New York. Defendant Webb’s
Motel maintains an online reservation system where the public may reserve
accommodations and review information pertaining to the Webb’s Motel property.
“Prior to the commencement of this lawsuit, Plaintiff alleged she visited the [online
reservation system] for the purpose of reviewing and assessing the accessible
features at the property and to ascertain whether it meets the requirements of 28
CFR § 36.302(e) and her accessibility needs.”

According to the Plaintiff's complaint, Defendant failed to comply with the
requirements of 28 CFR § 36.202(e). Specifically, there was “insufficient
information as to whether the rooms or features at the hotel are accessible.”
Furthermore, “hotel amenities and room types are listed in detail, no information
concerning the accessibility to the hotel was provided.”

Plaintiff claims that in “the future [she] intends to revisit the Defendant’s
online reservation system in order to test it for compliance with 28 CFR §

36.302(e) and/or to utilize the system to reserve a guest room. The Plaintiff further
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 8 of 14

alleges that it would be a “futile gesture to revisit it as long as those violations exist
unless she is willing to suffer additional discrimination.”

There are no facts alleged in the Plaintiff's complaint that she has visited
Webb’s Motel in the past as a guest, has ever traveled to Mayville, New York
where Webb’s Motel, Inc. is located or that she has any reason to seek lodging at
Webb’s Motel, Inc. at any time in the future. The Plaintiff is simply a “tester” who
lives in Florida over 1,000 miles from Webb’s Motel, Inc. who makes her living
filing lawsuits. The Plaintiff has, in fact, filed 47 almost identical lawsuits in the
Western District of New York. A list of the pending lawsuits is attached to the
Defendant’s motion papers.

The Defendant Webb’s Motel, Inc. contends that its website at
www.webbsworld.com was reviewed to ensure it complies with the ADA on May
26, 2020. According to the Defendant’s President, the site was updated, and the

online reservation system complies with the provisions of the ADA.
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 9 of 14

ARGUMENT
POINT ONE

THE PLAINTIFF LACKS STANDING SO AS TO CONFER SUBJECT
MATTER JURISDICTION ON THIS COURT

As a preliminary matter, the court must assess whether it has subject matter
Jurisdiction over this action. United Food & Commercial Workers Union v. Center
Mark Props. Meriden Square, Inc., 30 F3d 298 (2d Cir 1994); Durant, Nichols,
Houston Hodgson & Cortese-Costa P.C. v Dupont, 565 F3d 56 (2d Cir 2009);
Deborah Laufer v. 110 Western Albany LLC, 2020 WL 2309083 (US Dis Ct ND
NY).

In order to have standing to assert a claim in Federal Court, a Plaintiff must
have constitutional standing. Article III, Section 2 of the Constitution limits the
jurisdiction of the Federal Courts to resolutions of “cases” and “controversies.”
That means that a Plaintiff must:

(a) Have suffered a concrete, particularized injury that is not conjecture or
hypothetical;

(b} That has been caused by the challenged action of the defendant; and

(c) That is likely and not speculative, meaning that a decision in the plaintiff's
favor will, in fact, redress the alleged harm.

See Lujan v. Defenders of Wildlife, 504 US 555, 112 S Ct 2130 (1992).

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 10 of 14

To ensure that this bedrock case or controversy requirement is met, courts
require that plaintiffs establish their standing as proper parties to bring suit.
Sonterra Capital Master Fund Ltd. v. UBS AG, 954 F3d 529 (2d Cir 2020);
Langan y. Johnson & Johnson Consumer Cos., 897 F3d 88 (2d Cir 2018);
Deborah Laufer v. 110 Western Albany LLC, 2020 WL 2309083 (US Dis Ct ND
NY).

In Harty v. Greenwich Hospitality Group, 536 F App’x 154 (2d Cir 2013),
the Second Circuit Court of Appeals affirmed the District Court’s dismissal of
plaintiffs claims under Title II] of the Americans with Disabilities Act (ADA), 42
USC § 12181 et seq. for lack of subject matter jurisdiction. The Second Circuit, in
affirming the District Court’s dismissal pursuant to Rule 12(b)(1), concluded that
the plaintiff Harty, who was a Florida resident, did not have standing to bring an
ADA action against the Greenwich Hospitality Group, who owned the Hampton
Inn in Stanford, Connecticut absent evidence of “any concrete plan to stay
overnight in Stanford in the future.” In this regard, the Second Circuit noted:

Further, Harty’s assertion that he ‘constantly
travel[s] nationwide and visit[s] gun shows
throughout the country’ lacks the specificity
necessary to establish an ongoing injury
caused by. the Stamford Hampton Inn’s
alleged ADA violations. In particular, this
claim establishes that Harty travels
frequently, but not that he has any present

intentions to travel to Stamford for an
overnight visit. Harty’s assertion that he

 
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 11 of 14

visits public accommodations as an ADA
‘tester’ is similarly unavailing as it too
lacks the requisite link to Stamford,
Connecticut. (Emphasis added.)

In the ADA context, the Second Circuit has found standing only when:

(1} The plaintiff alleges past injury under the ADA;

(2) It was reasonable to infer that the discriminatory treatment would

continue; and

(3) It was reasonable to infer that he or she intends to return to the public

accommodation.

In this case, the Plaintiff Laufer alleged no facts from which you could
reasonably infer she intended to, or would visit, or stay at Webb’s Motel in
Mayville, New York. The complaint also does not allege that the Plaintiff Laufer
actually visited Webb’s Motel in Mayville, New York or was ever in the general
area of Webb’s Motel. The Plaintiff, who resides over 1,000 miles away in Pasco
County, Florida, has alleged no plausible assertion that a future return to the
Defendant’s website would be for the purpose of booking a room to stay at Webb’s
in the Village of Mayville, New York. In the event Plaintiff does return to
Defendant’s website at www.webbsworld.com, she will find that there is an

amenities page that discusses the accessible features of the motel for disabled

guests.
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 12 of 14

In Griffin v. Dept. of Labor Fed. Credit Union, 912 F3d 649 (4th Cir 2019),
the court held that a plaintiff who was ineligible to be a member of the credit union
failed to establish standing to bring an ADA claim concerning its website because
tester status “cannot create standing in the absence of an otherwise plausible
assertion that a return to the website would allow the plaintiff to avail himself of its
services.” As in the Griffin case, the Plaintiff Laufer did not allege any facts to
indicate any plausible assertion that a return by her to the Webb’s Motel online
reservation system would be for the purposes of actually booking a room to stay at
Webb’s Motel in Mayville, New York at any time in the future.

It has also been held that a distance of more than 100 miles renders it
unlikely that a plaintiff will return to the property and thereby suffer future harm.
See Disabled Patrons of America v. City of Trenton, 2008 WL 4416459 (D NJ
September 24, 2008); Cramer v. Midamco, 656 F Supp 2d 740 (ND OH 2009);
Jones v. Sears Roebuck & Co., 2006 WL 2437905.

Absent proof from the Plaintiff of a continuing connection to the location,
such as family or business ties, courts have generally dismissed tester complaints
for failing to meet the third prong of the test that it was reasonable to infer that the
plaintiff intended to or would return to the accommodation. See Delilv v. El Torito

Restaurants, Inc., 1997 WL 714866 (ND CA June 24, 1997); Access 4 All, Inc. v.
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 13 of 14

Wintergreen Commercial P’ship Ltd., 2005 WL 2989307 (ND TX November 7,
2005).

In Norkunas v. Park Road Shopping Center, Inc., 777 F Supp 2d 998 (WD
NC 2011), the court also held that a simple averment of an intent to return, without
more, is insufficient to confer standing.

In addition, the Defendant’s website at www.webbsworld.com currently has
an amenities page which describes the accessible features of the motel for disabled
guests, and as of May 26, 2020 was determined to meet the ADA requirements,
making the Plaintiff's claim moot. Deeper Life Christian Fellowship, Inc. v.

Sobol, 948 F2d 79 (2d Cir 1991).
Case 1:20-cv-00467-LJV-MJR Document 4-5 Filed 07/14/20 Page 14 of 14

CONCLUSION

In this case, the Plaintiff's complaint fails to adequately demonstrate any
concrete plan to stay at Webb’s Motel in Mayville, New York so as to confer
standing on the Plaintiff. Therefore, this court lacks subject matter jurisdiction,
and Defendant’s rule 12(b)(1) motion should be granted.
DATED: July 13, 2020

Lakewood, New York
Respectfully submitted,

ERICKSON WEBB SCOLTON & HAJDU

   

B mM VW MA

7” Paul V. Webb, Jr., Esq.
Attorneys for Defendant

414 East Fairmount Avenue

Post Office Box 414

Lakewood, New York 14750-0414
Telephone: (716) 488-1178
pvw(@ewsh-lawfirm.com

“By:

 
